DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on June 24, 2020.  Claims 1-10 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for U.S. Patent Application No. German Patent Application No. DE102019209406.6, filed on Jun 27, 2019, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 3, 2020 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  



The Office notes that deficiencies in independent claims extend to their dependents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 and 10 recite the limitation "the at least one driving maneuver".  There is insufficient antecedent basis for this limitation in the claim.  It appears that these passages should recite “the at least one initiated driving maneuver”.

Claim 2 recites “unknown dynamic vehicle parameters” which is indefinite as there is no way to determine an unknown dynamic vehicle parameter.

worst-case” in claim 2 is a relative term which renders the claim indefinite. The term “worst-case” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “safety-relevant” in claims 3, 7 and 8 is a relative term which renders the claims indefinite. The term “safety-relevant” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “regular” in claim 4 is a relative term which renders the claim indefinite. The term “regular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 4 recites “other dynamic vehicle parameters” which is indefinite as there are no bounds to the term “other”.

The term/phrase “is managed” in claim 5 is relative which renders the claim indefinite. The term/phrase “is managed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term/phrase “a vehicle-specific manner” in claim 5 is relative which renders the claim indefinite. The term/phrase “a vehicle-specific manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because, as claimed, “the unknown dynamic vehicle parameter” has no relationship to the features of claims 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because, 

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because, as claimed, “a first group of dynamic vehicle parameters is ascertained and/or updated once when starting the drive, and a second group of dynamic vehicle parameters is ascertained and/or updated continuously while driving” has no relationship to the features of claims 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0008525, to Ko.

As per claim 1, and similarly with respect to claims 9 and 10, Ko discloses a method for adapting a driving behavior of a vehicle or of a vehicle combination, based on vehicle parameters, by a control unit, the method comprising: receiving static vehicle parameters, the static vehicle parameters being received prior to starting a drive (e.g. see Fig. 1 and paragraph 0042, wherein a control unit 500 receives data from a vehicle characteristic storage unit 200); ascertaining and receiving measuring data during at least one initiated driving maneuver; evaluating the measuring data, ascertained during the at least one driving maneuver, for ascertaining at least one dynamic vehicle parameter (e.g. see Fig. 1 and paragraph 0042, wherein a control unit 500 receives data from a driving information collection unit 100); and transmitting the static vehicle parameters and/or the ascertained at least one dynamic vehicle parameter to a vehicle control unit for a vehicle-specific adaptation of a driving behavior (e.g. see Fig. 1 and paragraph 0042, wherein a calculation unit 300 receives data from the driving information collection unit 100 and vehicle characteristic storage unit 200; the Office 

As per claim 2, Ko discloses the features of claim 1, and further discloses wherein unknown dynamic vehicle parameters are predefined as worst-case vehicle parameters when starting the drive (e.g. the Office notes that the foregoing features are not tied to previously claimed features and thus fail to further define the claimed subject matter). 

As per claim 3, Ko discloses the features of claim 1, and further discloses wherein a brake test is initiated as a driving maneuver for ascertaining safety-relevant dynamic vehicle parameters when starting the drive (e.g. see paragraph 0141, wherein a deceleration test according to a braking force is performed). 

As per claim 4, Ko discloses the features of claim 1, and further discloses wherein at least one identification driving maneuver is initiated within a scope of a regular driving operation for ascertaining other dynamic vehicle parameters (e.g. see Fig. 1, wherein driving information collection unit collects various vehicle parameter as a driving drives a vehicle; the Office notes that the foregoing features are not tied to previously claimed features and thus fail to further define the claimed subject matter). 

As per claim 5, Ko discloses the features of claim 1, and further discloses wherein the at least one dynamic vehicle parameter to be ascertained is managed and initialized in a vehicle-specific manner prior to starting the drive or prior to docking (e.g. see Fig. 1 and paragraph 0042, wherein a control unit 500 receives data from a driving information collection unit 100, which is before docking of the vehicle in a parking space). 

As per claim 6, Ko discloses the features of claim 1, and further discloses wherein a first group of dynamic vehicle parameters is ascertained and/or updated once when starting the drive, and a second group of dynamic vehicle parameters is ascertained and/or updated continuously while driving (e.g. see Fig. 1 and paragraph 0042, wherein a control unit 500 receives data from a driving information collection unit 100, which is while driving; the Office notes that the foregoing features are not tied to previously claimed features and thus fail to further define the claimed subject matter). 

As per claim 6, Ko discloses the features of claim 1, and further discloses wherein a first group of dynamic vehicle parameters is ascertained and/or updated once when starting the drive, and a second group of dynamic vehicle parameters is ascertained and/or updated continuously while driving (e.g. see Fig. 1 and paragraph 0042, wherein a control unit 500 receives data from a driving information collection unit 100, which is done at the beginning and while driving; the  

As per claim 7, Ko discloses the features of claim 6, and further discloses wherein control commands for initiating a safety stop are transmitted to the vehicle control unit during a safety-relevant change of at least one dynamic vehicle parameter of the second group (e.g. see paragraph 0141, wherein a deceleration test according to a braking force is performed, which would be controlled by the control unit based upon a setting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ko, in view of U.S. Patent Publication No. 2010/0102974, to Keast et al. (hereinafter Keast).
.
As per claim 8, Ko discloses the features of claim 1, but fails to disclose wherein a service unit is requested via a communication link in the case of a safety-relevant change of at least one of the at least one dynamic vehicle parameter (e.g. see paragraph 0141, wherein a deceleration test according to a braking force is performed, which would be controlled by the control unit based upon a setting).  However, Keast teaches a server dispatching a service vehicle when it is determined that the vehicle has failure related problems (e.g. see paragraph 0030).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle monitoring system of Ko to further include dispatching of a service vehicle when the vehicle is no longer safely operable for the purpose of limiting down time of the vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes US Patent Publication No. 2002/0074856 which is related to adjustable brake means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669